Citation Nr: 9914618	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
April 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO) that determined that no new and material 
evidence had been submitted to reopen a claim for service 
connection for a back condition.  The veteran has appealed 
for favorable resolution of the issue.  

In December 1997, the Board found that in the June 1997 
rating decision the RO had mistakenly determined that a March 
1954 adverse decision on the issue had become final.  The 
Board determined that the veteran was entitled to de novo 
review of the claim on procedural grounds and remanded the 
case for scheduling of a hearing before a traveling member of 
the Board.  

In March 1999, the veteran testified before the undersigned 
member of the Board. 


FINDINGS OF FACT

1.  The veteran has not submitted medical evidence tending to 
link a current back disorder (degenerative joint disease and 
lumbosacral paraspinal tenderness) to any disease or injury 
in service.

2.  There is no competent medical evidence tending to show 
that arthritis of the back or other disability was present in 
service or became manifest within any applicable presumptive 
period.  

3.  Service connection is not in effect for any disability.  



CONCLUSION OF LAW

The claim for service-connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaint or treatment for a back disorder.  An April 1946 
separation examination report notes that the spine was normal 
at the time of separation.

In October 1951, the veteran submitted an application for 
hospital treatment for a back injury.  He reported that he 
suffered a back injury while being removed from his diving 
suit during the fall of 1945.  He reported that this event 
occurred aboard the USS Vulcan in the South Pacific.  He also 
reported that a Dr. Zimtbaum had treated his back since 
active service.  On a VA medical certificate, a VA examiner 
noted a diagnosis of chronic lumbosacral strain, recurrent. 

In November 1951, Dr. Zimtbaum reported that he had treated 
the veteran for low back spasm and pain during 1949, 1950, 
and 1951.  He gave a history of low back pain since an 
accident in active service.

In a March 1954 rating action for hospital or treatment 
purposes, the RO denied service connection for a back 
condition.  The RO noted that there was no evidence of in-
service treatment for a back condition.  The claims file does 
not contain a copy of a notice letter or other indication 
that the veteran was notified of this decision.

In February 1997, the RO received a letter from the veteran 
describing the circumstances of his in-service back injury.  
He mentioned that at the time of discharge from active 
service, he was told that if he reported his back condition, 
his discharge would be delayed for several months.  He 
reported that his first attack of back pain came one year 
after separation from active service.  He said that he had 
recurring pain almost daily since that time.  

The veteran underwent VA spine examination in May 1997.  
During the examination, the veteran reported his 1945 back 
injury and gave a history of gradually increasing pain over 
the years.  He reported that he was offered spinal surgery in 
the 1950's but he refused.  He reportedly used a spinal 
corset during periods of exacerbation and said that he 
obtained some pain relief by taking aspirin.  The examiner 
reported limitation of motion of the lumbar spine and 
tenderness to the lumbosacral paraspinal muscles.  X-rays 
confirmed a diagnosis of degenerative joint disease of the 
lumbosacral spine.  

In a June 1997 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen a claim 
for service connection for a back condition.  According to 
the decision, service connection was not in effect for any 
disability.

In July 1997, the veteran again reported that he has 
experienced back pain since 1945 and that while on active 
duty, he was treated in sickbay for his back.  

As noted in the introduction, in December 1997, the Board 
determined that the veteran was entitled to de novo review of 
the claim on procedural grounds.  The Board remanded the 
claim for a hearing before a traveling member of the Board.

In March 1999, the veteran submitted a written waiver of the 
right to prior RO consideration of recently submitted 
evidence.  Along with the waiver, he submitted a written 
statement, signed by a service comrade.  The service comrade 
recalled that during active service, the veteran was "laid-
up" for several weeks because of his back.  The comrade also 
recalled that on several occasions over the past 50 years, 
the veteran had complained of back pain.  

In March 1999, the veteran testified before the undersigned 
member of the Board that at the time of his injury, he had 
"passed out" inside his underwater diving suit because of air 
pump trouble and so he was apparently unconscious at the time 
of the actual injury.  He reported that other rescuers had 
jumped into the water to save him.  He felt that his back was 
injured either by the heavy diving suit or when rescuers 
removed the heavy diving suit from him.  He recalled previous 
attempts at relieving the chronic back pain.  He testified 
that during 1946 to 1950 he worked for Republic Aircraft 
Corp., now out-of-business, doing metal work on the assembly 
line.  He also reported that at the time of his separation he 
was told that if he claimed his back injury at that time, his 
discharge might be delayed.  The veteran's spouse testified 
that VA treated the veteran in May 1997 and she also helped 
to confirm the dates of earlier events during the hearing.  

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and 
demonstrate that it resulted from disease or injury incurred 
in or aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
general, arthritis will be considered to have been incurred 
in service when manifested to a degree of 10 percent or more 
within one year from the date of separation from active 
service.  See 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question with respect to any claim for service 
connection is whether the veteran has met his initial burden 
of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The threshold issue in this case is whether the veteran has 
presented a well-grounded claim for service connection for a 
low back disorder.  The medical evidence reveals that a 
diagnosis of degenerative joint disease of the lumbosacral 
spine with tenderness of the paraspinal muscles has been 
offered; however, this disease was first diagnosed many years 
after separation from active service and no competent 
evidence of a nexus between the current disorder and active 
service has been submitted.  Neither has evidence been 
offered that tends to show that a chronic disease was 
manifested within any presumptive period.  The Board must 
find therefore that the veteran has not satisfied his initial 
burden of submitting a well-grounded service connection claim 
because he has not submitted evidence of a medical nexus 
between in-service events and a current disability.  
Therefore, the claim must be denied as not well grounded.

Although the veteran has alleged that his current disability 
is related to active service, he, as a layperson without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
this regard, the Board emphasizes that a well-grounded claim 
must be supported by competent evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The veteran has testified concerning an in-service 
back injury and a service comrade has also submitted a 
statement, based on personal knowledge, tending to 
corroborate the veteran's account.  Even though this evidence 
does tend to establish that the veteran did suffer a back 
injury of some type during active service, it cannot be used 
to establish a nexus between the inservice back injury and 
the current diagnosis.  In February 1997, the veteran 
indicated that he did not have an attack of back pain until a 
year after separation from active service.  Although this is 
not indicative of continuity of symptomatology, assuming 
arguendo that he did have continuous symptoms, competent 
medical evidence of a connection between such symptoms and 
the current diagnosis is still required to well ground the 
claim.  Because no such medical evidence has been submitted, 
the claim is not well grounded and VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put VA 
on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground the claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
service connection claim and the reasons why his claim is 
inadequate.  See Robinette v Brown, 8 Vet. App. 69, 77-78 
(1995).



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a low back disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

